The opinion of the court was delivered by
Parker, J.
The sole question raised in this case relates to the admissibility of the shop books of the plaintiffs as evidence in their favor.
• The plaintiffs are iron workers and were employed by the defendant to do some repairing of an elevator and also boilers and heating plant upon his property in Atlantic City. This action was brought for the collection of their bill for work done and material supplied in connection with the repairs. Dpon the trial William Meloney, one of the plaintiffs, produced their books of accounts and testified that he “checked up the original time sheets and entered them in the day-book personally; bills are made from that;” and that the day-book which he produced was in his handwriting. Two books, one of which was evidently the day-book, were then offered. It does not appear what the other book was, but presumably it was the ledger, offered in compliance with the rule in *376Bonnell v. Mawha, 8 Vroom 198. No question was raised on this score, but objection was made to the books generally “as not being a primary statement of the account, and incompetent to show what a correct statement is, from the fact that it is made up from statements made by some one else and entered by the witness.” This objection was overruled, the books admitted and an exception sealed. The witness then went on to testify without further objection as to the items of the account in the day-book, which agreed with the state of demand, and for the total of which, less one unimportant deduction, judgment was afterwards entered by the court. .
From the cross-examination of this witness and from other testimony afterwards given in the case it appeared that, according to the system in use by plaintiffs, every workman employed by them was furnished with blank forms to fill out and sign, showing where he worked, what work he did and what materials were used, the time consumed and the name of the workman, and that each man made out his own blank, apparently every day. Fo amounts of money were entered on these blanks, but they were turned over to the foreman who turned them in at the office, and from these blanks, so filled out and copied, the day-book entries were made immediately, usually on the same day.
A number of the time sheets were offered in evidence during the course of the trial and received without objection. Those introduced relate to the services of two workmen, and cover only part of the time charged on the books. For the rest of the time, some one hundred hours or more, no time sheets were introduced, but it appeared that two other men worked on the job with these two for at least part of the time.
There was no motion to nonsuit and no evidence for the defendant except a denial of having admitted the correctness of the bill rendered. Defendant’s attorney then asked an opening for plaintiffs on the question of extra charge for overtime, not raised here, and whether plaintiffs were entitled to any more hours than they had proven by their slips; and rests this appeal on the claim that the books are not competent evidence, or, if competent, only in connection with the time *377sheets and that the court had no right to find for plaintiffs in any amount in excess of that shown on the time sheets.
From the foregoing statement of facts it will be seen that the system of keeping accounts pursued by plaintiffs below was substantially identical with that considered in Diament v. Colloty, 37 Vroom 295; though in that case the objection of defendant was to the admission of the slips as well as to the books. The court there held that the day-book was competent evidence, though the entries were not made till over twenty days after completion of the entire work; and that the slips would not have been competent without the day-book. It was not intimated by the court that the day-book would not have been competent without the slips; but the argument that all—day-book, ledger and slips—were competent when all were admitted in evidence, is directed, as we read the opinion, to the competency of the slips, and not to their necessity as a foundation for or adjunct to the day-book.
We think it clear that if no- slips at all had been used these books would be entirely competent under a system of workmen reporting orally to- the bookkeeper the number of hours consumed and material used. Business could not go on unless the employer could rely on the statements of employes in such matters; and every book account in a business of any magnitude is necessarily made up in large measure of entries based on reports of employes. The system of making such reports in writing has the manifest advantages among many of keeping a check on the workmen, avoiding disputes between them and the employer by making a permanent record of the work, and facilitating the work of the office clerks. But we fail to see that the adoption of such a system requires the production and offer of the slips as imparting any competency to the books or limiting their availability as evidence. Ho doubt the existence of slips to support part of a book account and the absence of any to support the rest of it, all entries being under one system, might tend to impeach the value of the book account as evidence;. but this goes to weight and not to competency. So does an *378erroneous charge appearing among others. Rodenbough v. Rosebury, 4 Zab. 491. And the court, sitting without jury, was bound to give, and presumably did- give, due consideration to this absence of slips representing a large part of the claim, but its judgment on the facts is not under review here, and if it were, we could not say that in view of the uncontradicted testimony as to work done by other workmen, the mere absence of slips signed by them should be sufficient to defeat the claim as to all items not supported by slips.
The books were properly admitted as original evidence without the slips. The judgment will therefore be affirmed.